DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Notice of Allowance mailed 06/25/2021.
Claims 1-12 are allowed.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John, Buckert, Reg. No. 44572 on 07/07/2021.
The application has been amended as follows: 
In Claims:
Claims 1-8 remain same as previously presented.
The second claim 8 has been renumbered to claim number 12.
Claims 9-11 remain same as previously presented.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The reasons for allowance remain same as noted on Notice of allowance mailed on 06/25/2021.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        July 7, 2021